DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: DISPLAY DEVICE HAVING ANTI-REFLECTION LAYER.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about e-Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-24 of co-pending Patent No. 11,258,049 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claims 1-20 are to be found in patent claims 1-24 (as the application claims 1-20 fully encompasses patent claims 1-24).  The difference between the application claims 1-20 lies in the fact that the patent claim includes many more elements and is thus much more specific.  For example:
Present Application
US 11,258,049 B2
1. A display device comprising:
1. A display device comprising:
    a pixel defining layer on a substrate and defining a light emission area;
2. a pixel defining layer having a third opening defining the light emission area;
    

    a sensing electrode on the pixel defining layer;
    a first organic layer (LRF1) covering the sensing electrode and having an opening corresponding to the light emission area; and

    a sensing layer on the light emitting element and comprising:
    a sensing electrode having a first opening overlapping the light emission area;
    a first refraction layer (LRF1) directly covering the sensing electrode and having a second opening overlapping the light emission area; and
    an anti-reflection layer on the first organic layer.
13. an anti-reflection layer on the sensing layer …


Thus, the invention of claims 1-24 of the patent is in effect a “species” of the “generic” invention of the application claims 1-20.  It has been held that the generic invention is “anticipated” by the “species”.  See in re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1-20 are anticipated by claims 1-24 of the patent, it is not patentably distinct from claims 1-24 of the patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 2017/0278899 A1, IDS dated Feb. 18, 2022).
	As to claim 1, Yang discloses a display device (Yang, Abs., a “flexible display device”) comprising: 5 
	a pixel defining layer (Yang, FIG. 18A, [0108], “pixel defining layer PXL”) on a substrate (Yang, FIG. 18A, [0099], e.g., “base layer SUB”) and defining a light emission area (Yang, FIG. 18A, [0109], “light emitting areas PXA-R, PXA-G, and PXA-B” between “non-light emitting area NPXA”); 
	a light emitting element layer (Yang, FIG. 18A, [0110], “organic light emitting device layer DP-OLED”) in the light emission area (Yang, FIG. 18A, [0109], “light emitting areas PXA-R, PXA-G, and PXA-B”); 
	a sensing electrode (Yang, FIG. 18A, [0134], “sensing parts SP1” including “a plurality of first horizontal portions SP1-L”) on the pixel defining layer (Yang, FIG. 18A, [0108], “pixel defining layer PXL”); 
	a first organic layer (Yang, FIG. 18A, [0122], “each of the first and second touch insulation layers TS-IL1 and TS-IL2 may be formed of inorganic or organic material”; Examiner interprets the layer comprising “touch insulation layers TS-IL1 and TS-IL2” as the 1st organic layer) covering the sensing electrode (Yang, FIG. 18A, [0134], “sensing parts SP1” including “a plurality of first horizontal portions SP1-L”) and having an opening (Yang, FIG. 18A, [0134], “touch openings TS-OP”) corresponding to (Yang, see FIGS. 17C and 18A) the light emission area (Yang, FIG. 18A, [0109], “light emitting areas PXA-R, PXA-G, and PXA-B”); and 10 
	an anti-reflection layer (Yang, FIG. 17C, [0145], “reflection prevention layer RPL”) on the first organic layer (Yang, FIG. 18A, [0122], the layer comprising “touch insulation layers TS-IL1 and TS-IL2”; [0071], “In this manner, the touch sensing layer TS and the reflection prevention layer RPL may be disposed directly on the display panel layer DP with a thin thickness on the display panel layer DP”).  
As to claim 3, Yang discloses the display device according to claim 1, wherein the anti-reflection layer comprises a color filter (Yang, claim 5, “the reflection prevention layer comprises: … and a plurality of color filters”).  
	As to claim 10, Yang discloses the display device according to claim 1, further comprising: 15 
	an insulating layer (Yang, FIG. 18A, [0062], e.g., “second adhesion member AM2” in association with “TS-IL2”) between the pixel defining layer (Yang, FIG. 18A, [0108], “pixel defining layer PXL”) and the first organic layer (Yang, FIG. 18A, [0122], the layer comprising “touch insulation layers TS-IL1 and TS-IL2”), wherein the sensing electrode (Yang, FIG. 18A, [0134], “sensing parts SP1” including “a plurality of first horizontal portions SP1-L”) is interposed between (Yang, e.g., see FIG. 18A) the insulating layer (Yang, FIG. 18A, [0062], e.g., “second adhesion member AM2”) and the first organic layer (Yang, FIG. 18A, [0122], the layer comprising “touch insulation layers TS-IL1 and TS-IL2”).  
	As to claim 11, Yang discloses the display device according to claim 10, further comprising: 20 
	a conductive layer (Yang, e.g., FIG. 10A, [0121], “first and second conductive layers TS-CL1 and TS-CL2”) between the insulating layer (Yang, FIG. 18A, [0062], e.g., “second adhesion member AM2”) and the pixel defining layer (Yang, FIG. 18A, [0108], “pixel defining layer PXL”) and electrically connected to the sensing electrode (Yang, FIG. 18A, [0134], “sensing parts SP1” including “a plurality of first horizontal portions SP1-L”).  
As to claim 12, Yang discloses the display device according to claim 11, wherein the insulating layer (Yang, FIG. 18A, [0062], e.g., “second adhesion member AM2” in association with “TS-IL2”) is 25located entirely on the substrate (Yang, FIG. 18A, [0099], e.g., “base layer SUB”).  

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bonwit et al. Yang et al. (US 2017/0278899 A1, IDS dated Feb. 18, 2022) in view of Koo et al. (US 2020/0357856 A1, IDS dated Feb. 18, 2022).
	As to claim 4, Yang does not teach the display device according to claim 1, wherein the sensing electrode has a mesh hole corresponding to the light emission area, and 20 wherein the mesh hole of the sensing electrode is greater in size than the opening of the first organic layer in a plan view.  
	However, Koo teaches the concept that the sensing electrode (Koo, FIG. 4, [0002], “touch line 164 in the non-emission area NEA”) has a mesh hole (Koo, see FIG. 4, the mesh hole surrounding “second surface 172”) corresponding to the light emission area (Koo, see FIG. 4, [0092], “emission area EA”), and 20 wherein the mesh hole (Koo, see FIG. 4, the mesh hole surrounding “second surface 172”) of the sensing electrode (Koo, FIG. 4, [0002], “touch line 164 in the non-emission area NEA”) is greater in size than (Koo, see FIG. 4) the opening (Koo, FIG. 4, [0092], the opening defined by “first surface 171  disposed to be adjacent to the emission area EA”) in a plan view.  
 	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the opening defined by “sensing parts SP1” taught by Yang to be a mesh hole, which is greater than the opening of “touch insulation layers TS-IL1 and TS-IL2” taught by Yang, as taught by Koo, in order to provide “a new and improved touch screen integrated display apparatus with a new structure which enhances the light extraction efficiency” (Koo, [0008]).
 As to claim 5, Yang in view of Koo teaches the display device according to claim 4, wherein the opening (Koo, FIG. 4, [0092], the opening defined by “first surface 171  disposed to be adjacent to the emission area EA”) of the first 25organic layer (Yang, FIG. 18A, [0122], the layer comprising “touch insulation layers TS-IL1 and TS-IL2”) is greater in size than (Yang, see FIG. 4) the light emission area (Koo, see FIG. 4, [0092], “emission area EA”).  Examiner renders the same motivation as in claim 4.
As to claim 6, Yang in view of Koo teaches the display device according to claim 4, wherein the opening (Koo, FIG. 4, [0092], the opening defined by “first surface 171  disposed to be adjacent to the emission area EA”) of the first organic layer (Yang, FIG. 18A, [0122], the layer comprising “touch insulation layers TS-IL1 and TS-IL2”) has a planar shape identical to a planar shape of (Koo, see FIG. 4) the mesh hole (Koo, see FIG. 4, the mesh hole surrounding “second surface 172”) of the sensing electrode (Koo, FIG. 4, [0002], “touch line 164 in the non-emission area NEA”).  Examiner renders the same motivation as in claim 4.
As to claim 7, Koo teaches the display device according to claim 4, wherein the opening (Koo, FIG. 4, [0092], the opening defined by “first surface 171  disposed to be adjacent to the emission area EA”) of the first organic layer (Yang, FIG. 18A, [0122], the layer comprising “touch insulation layers TS-IL1 and TS-IL2”) has a planar shape different from a planar shape of the mesh hole of the 5 sensing electrode (Koo, FIG. 4, [0115], “The non-emission area NEA is formed to have a mesh shape that encloses or surrounds the plurality of emission areas EA so that the plurality of light extraction patterns 170 disposed along the non-emission area NEA can be formed to have a closed loop shape that encloses or surrounds the plurality of emission areas EA”).  Examiner renders the same motivation as in claim 4.
As to claim 8, Koo teaches the display device according to claim 7, wherein the mesh hole has the planar shape of a rhombus, and wherein the opening has the planar shape of a circle (Koo, FIG. 4, [0115], “The non-emission area NEA is formed to have a mesh shape that encloses or surrounds the plurality of emission areas EA so that the plurality of light extraction patterns 170 disposed along the non-emission area NEA can be formed to have a closed loop shape that encloses or surrounds the plurality of emission areas EA”; it can be reasonably inferred that the “closed loop” encompasses rhombus and circle).  Examiner renders the same motivation as in claim 4.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bonwit et al. Yang et al. (US 2017/0278899 A1, IDS dated Feb. 18, 2022) in view of Lee et al. (US 2018/0097038 A1).
As to claim 9, Yang does not teach the display device according to claim 1, wherein a size of the opening is based on a color of light to be emitted from the light emitting element layer.  
However, Lee teaches the concept that a size of the opening is based on a color of light to be emitted from the light emitting element layer (Lee, FIG. 5A, [0048], “a size of the opening area 510a from which red light is emitted and a size of the opening area 510b from which green light is emitted are greater than a size of the opening area 510c from which blue light is emitted”).  
At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the size of the openings based on the colors, as taught by Lee, in order to “compensate for blue light having a low emission efficiency and a short life span” (Lee, [0048]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bonwit et al. Yang et al. (US 2017/0278899 A1, IDS dated Feb. 18, 2022) in view of Youn et al. (US 2020/0357856 A1, IDS dated Feb. 18, 2022).
As to claim 19, Yang does not teach the display device according to claim 1, wherein an inclination angle of a side surface of the first organic layer in the opening is within a range of about 60 degrees to about 85 degrees with respect to an upper surface of the substrate.  
However, Youn teaches the concept that an inclination angle of a side surface of the first organic layer (Youn, FIG. 4B, [0120], “light path change structure 9”) in the opening (Youn, FIG. 4B, [0120], the opening defined by “subpixel area 21”) is within a range of about 60 degrees to about 85 degrees with respect to an upper surface of the substrate (Youn, FIG. 4B, [0119], “the fourth angle θ4  ranging from 75° to 90°”). 
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the angle of the side surface of  the layer comprising “touch insulation layers TS-IL1 and TS-IL2” taught by Yang to be “ranging from 75° to 90°”, as taught by Youn, in order to provide “a display device that can prevents image distortion or light spread from occurring” (Youn, [0007]).

Allowable Subject Matter
Claims 2, 13-18 and 20 would be allowable if a terminal disclaimer is submitted to overcome the claim rejections under non-statutory double patenting, set forth in this Office Action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 2, the closest known prior art, i.e., Yang et al. (US 2017/0278899 A1, IDS dated Feb. 18, 2022), Koo et al. (US 2020/0357856 A1, IDS dated Feb. 18, 2022), Youn et al. (US 2020/0035769 A1, IDS dated Feb. 18, 2022), Lee et al. (US 2018/0097038 A1) and Jo et al. (US 2020/0363905 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “wherein the anti-reflection layer comprises a phase retarder and a polarizer”.
As to claim 13, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “a second organic layer between the first organic layer and the anti-reflection layer and filled in the opening of the first organic layer”.
As to claims 14-18, they directly or indirectly depend from claim 13, and are allowable at least for the same reason above.
As to claim 20, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “wherein the first organic layer has a thickness of about 1 pm to about 3 pm”.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: Jo et al. (US 2020/0363905 A1) teaches the concept of “a touch sensor configured such that touch electrodes and touch lines are disposed in a mesh shape on an encapsulation layer encapsulating light-emitting elements and such that some of the touch lines are connected to a touch-driving circuit via an upper bezel area” (Abs.), and different sizes of openings based on colors (e.g., see FIGS. 3A-3B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Oct. 19, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        


***